Title: John Quincy Adams to Thomas Boylston Adams, 24 September 1800
From: Adams, John Quincy
To: Adams, Thomas Boylston


					
						No: 17.
						Leipzig. 24. September. 1800.
					
					I continue to number my letters, although the series containing our Silesian tour is closed, so that untill our return to Berlin, you may know whether you receive all those I write— At Dresden from which my last to you was dated, we spent six days, in the course of which I renewed my acquaintance with the picture gallery, made an excursion one afternoon to Tharandt, through the valley of Plauen, & spent two mornings in looking over the Elector’s collection of prints, one of the finest in the world. If time would have allowed, I should have been glad likewise to visit the Basaltic mountain of Stolpen, & the mines of Freyberg, in the neighbourhood of

Dresden, but I was obliged to sacrifice this wish again to the necessity of proceeding as soon as possible to this town, where we have taken lodgings for a month, chiefly for the sake of passing the time of the fair here.
					I suppose the recollection of the plaueshengrund, & of Tharandt is fresh in your mind, as you saw them upon your visit to Dresden, shortly before you left us, & as coming then from the level, barren sands of Brandenburg, the beauties of their situation must have made a strong impression upon your mind. But after the views upon the Elbe between Aussig & Dresden, which we had seen last year, & still more after having been six weeks exploring the mountains of Silesia, & the county of Glatz, the valley of Plauen, & even the ruined castle of Tharandt lose much of their charm to the imagination, & dwindle into prospects of very inferior beauty.
					The collection of prints, I think it questionable whether you saw, & after spending two forenoons in viewing it, we had only to regret that we could not devote every morning to it, for as many weeks. It contains all the best engravings extant from the pictures of all the famous painters of the various schools. We could only attend to the objects of the highest curiosity; such as a series of engravings arranged chronologically, & exhibiting a history of the progress of the art from its rudest beginnings to its highest state of perfection. Three volumes of the works of Nanteuil, the most celebrated engraver of the age of Louis the 14th: They are all portraits of the most distinguished characters of France during that period, & many of them executed in a style, which left very little room from improvement in later times—A collection in ten numbers of portraits done by Holbein, & engraved by Bartolozzi—A volume of sketches designed by the admirable Italian painter Guercino, likewise of Bartolozzi’ engraving; & a volume by a german engraver named Bause, scarcely inferior, if at all to Bartolozzi, or any other of the english engravers; these with two volumes of prints, from the pictures in the Dresden gallery; an incomplete & indiffirently executed collection, were all we had time to examine— Of this collection they keep single prints for sale— I took three of them, the night, & St: George of Corregio, & the sacrifice of Abraham, of Andrea del Sarto, which I hope will one day, give some idea to our friends in America, of what these high famed paintings are— The scantiness of my finances would not allow me to make a larger purchase; though I would have added the Magdalen of Corregio, had not the print been so very bad, as to be rather a libel upon the picture.
					
					While we were at Dresden, I called upon Mr Elliot, & spent a couple of hours with him. His daughter, of whom you have heard as the beautiful Miss Elliot, & whom we had often seen the last year, was married some months ago to an english gentleman, by the name of Payne, & is now in England— Mr Elliot himself is at length married again, & his wife is received as such in all companies— It was not from her life & character, but from her former rank that obstacles arose at a Saxon court against this— Of mere vice they are all willing enough to admit the rule, [“]Let greatness own her, & she’s mean no more”— But a woman without her sixteen quarters of nobility! nothing but the necessity of complying with the profound degeneracy of the times could have made them acquiesce in admitting such a personage to their company— Mr Elliot is in person, & at times in manners, one of the most accomplished gentlemen I ever knew. He was extremly civil to us the last autumn, though I had afterwards occasion to know that his civilities did not proceed from any cordial kindness towards us, but that as Americans he saw us at first with embarassment & dislike. These sentiments in the course of our intercourse with him, gradually wore away, & as they had probably proceeded from the supposition, that his name was odious to Americans, owing to the transaction at Berlin, relative to Mr Lee’s papers, during the American war, I found him now designedly & repeatedly recurring to that subject in his conversation. After observing that it was now a circumstance, which might with full freedom be talked off, as an historical occurrence, he solemnly declared that the seizure of Mr Lee’s papers was not made by his orders; that it was entirely the act of an officious servant, who thought to do him a service by it— That when the papers were brought to him, he did look over them indeed, & found among them only two of any consequence—One, the draft of an unfinished Treaty with Spain, & the other, a letter from Frederic the second, or one of his ministers, promising that if any great power in Europe would set the example of acknowledging the independance of the United States, he would be the first to follow it.— I am inclined to believe that this account is true, & I was pleased to see the anxiety with which Mr Elliot wished to remove the imputation of having premeditated that act of violence.
					At Dresden we met at the Hotel de Pologne, Prince & Princess Radziwill, with their family, & Mr & Mrs Cohen with their’s; the Prince had spent the summer at Carlsbad & Töplitz, & was going to his father’s estate in Poland. Mr Cohen had been taken ill at

Dresden, on his way to Toplitz, with a violent fever, which had confined him a month, & from which he was very slowly recovering—
					We likewise saw at Dresden, Lord & Lady Holland, both of them persons of so much celebrity in their way, that I dare say you have heard their story— Lord Holland had come through Berlin since we left it for our tour, & had brought a letter of introduction to me. I therefore called upon him, but Louisa had no inclination to form an acquaintance with his lady, & declined visiting her— Lord Holland you know is the nephew of Charles Fox, & has been educated to his system of politics, which he endeavours to support in the house of peers. It is in every respect an unhappy system for an english nobleman, & for one just entering upon the world is peculiarly unpromising. The history of his connection with the woman, who is now his wife has cast a much darker shade upon his moral character, though it is generally understood that he was in that case the party seduced. He is not more than five & twenty, at least ten years younger than the lady.
					We left Dresden on the 16th: instt:—came that night as far as Meissen, & the next day the remainder of the way to this place. The road is excellent, & for some miles from Dresden the country looks like a continued vineyard— As the vintage season is just at hand, the vines are every where loaded with clusters of grapes just ready for the press, & gratify the traveller still with the appearance of plenty, after the gathering of the harvest has given to the rest of the land that of barrenness— At Meissen is the great manufacture of Saxon porcelaine, which we had not time however to see— At Wormsdorf, a village about five german miles before Leipzig is the castle of Hubertsburg, famous as being the place, where the peace was concluded, which terminated the seven years war.
					Of Leipzig itself, I may perhaps in the course of a month have more to say, than I have found hitherto. It is a small compact town containing about 30,000. inhabitants; but at certain seasons of the year by its fairs becomes the centre of almost all the commerce of Germany. There is a pleasant walk, planted with several rows of trees, which extends all around the town, & this almost all I know of it as yet.
					I have this day received your number 17. dated the 28th: of July, & am not surprized to find it contain complaints that you have not for many months received any letter from me. Yet I hope that very soon after that you received one apologizing for my long silence & from the 25th: of May to the present time, if you have a complaint to

make relative to my correspondence, I am sure it will not be of the scarcity, or of the shortness of my letters.
					It is a circumstance of the most consolitary nature to be assured, that so late in the season as when you wrote, there had been no appearance of the ravaging pestilence, which has so deeply afflicted our country for several successive years— God grant that the whole summer & autumn may pass alike exempt from it, & that this dreadful visitation of Heaven may no more return upon us.
					I am glad you see some prospect of getting something for Mr Engel, because it is upon your success, that the poor man places his sole dependence for a subsistance— But you must take care to secure for yourself the repayment of your advances, which he is utterly unable to do.
					My shares in the Manhattan company you tell me in a flourishing condition. It is now the flourishing time for every thing jacobinal, notwithstanding which, I distruct some latent defect in the vessel, & do not like to embark my fortunes any more, than I ever will my principles in it. Of the institution, or its directors I know nothing, & cannot therefore judge of the security of property vested there, but five shares are not so great an object, but that they may be hazarded, & I leave this, as well as all other details of the management of my property entirely to your discretion.
					I have duly received I believe, all your letters to me; at least I have not only all your numbers from 1. to 17. but in several instances two letters bearing the same number. I hope you have likewise received at least all mine relative to business, & particularly two, which I wrote in the months of June & July, & sent by duplicates.
					All the accounts you have heard, of our commissioners in France having finished satisfactorily their negotiation, you will informed before receiving this were false. The events of the last six months both in Europe & in America, have been as unfavourable to the success this mission, as those of a year preceding had been in its favour. The return of victory has swolen the insolence of the french in all their pretentions, as high as ever, & they will not voluntarily give in the moment of triumph, that indemnity, which in that of defeat they could not have given— The impending election in America too, they know very well will depend in no small degree upon this circumstance, & they know that by doing justice to us they would give it a turn contrary to their interest— Under the President, whose election they hope, they are convinced fair words & fraternal embraces will be all required of them to restore & secure their

influence, & they will be extremely cautious not to contribute to a choice of one, whom none of them consider as the friend of France— Now, as the federal interest according to your accounts, & all the others I have received, is essentially, & irreconcileably divided, & as when in its state of fullest union it was barely equal to the party opposed against it, I consider the result of the next election as infallibly fixed, & if you suppose the issue will produce any material effect upon the state of property, I hope you will consider it so too, & in the management of my affairs act accordingly.
					You will know, that for the last two months an armistice has suspended the hostilities between the several armies upon the continent, & that negotiation between Austria & France, has been conducted so far as to a signature of preliminaries of peace, which the cabinet of Vienna thought too burthensome, & such refused to ratify them. Demonstrations of a design to renew the war have therefore been made on both sides, & the Emperor has come in person to the army of the Rhine with his brother the Archduke John, to inspire courage & confidence in his troops. All the commanding Austrian generals both in Italy & Germany have been removed, & other heroes substituted in their stead, to be beaten alike in their turn. With all this blustering however the armistice is renewed, & the negotiations are continued— Austria knows that she must make peace, or that before the end of the year, the emperor must fly from Vienna, & abandon his capital to the discretion of the french.
					In the mean time England holds up her naval supremacy with as high a hand as ever. The late affair of the danish convoy, was for a time supposed to be founded upon a previous concert between all the nothern powers, upon principles similar to those of the armed neutrality— The emperor of Russia has indeed taken occasion from it to manifest his ill humour against England by laying an embargo upon english vessels in his ports, & sequestering the property of english merchants in his dominions— But in the interval Denmark has thought it most adviseable to settle the difference with England by giving up the contested point so far as to engage, not to send any more convoys with her merchant vessels during the present war.
					Your’s—
				